Per Curiam,
— In upholding the trust for the reasons given by him in his adjudication, the Auditing Judge was undoubtedly sustained by the authorities cited, and the exceptions might readily be dismissed without further comment, were it not that we are all of opinion that the application is premature, in that at the time of the death of the cestui que trust there may be living issue who, under the provisions of the will, may be entitled in remainder.
All exceptions are dismissed and the adjudication is confirmed absolutely.
Henderson, J., did not sit.